         Case 1:14-cv-00225-AKH Document 107 Filed 12/10/18 Page 1 of 4



Lee Seham, Esq.
Nicholas Granath, Esq.
SEHAM, SEHAM, MELTZ & PETERSEN, LLP
199 Main Street, Seventh Floor
White Plains, New York 10601
Tel (914) 997-1346

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 DELTA PILOTS ASSOCIATION,                               Civil Action No.: 1:14-cv-00225-AKH

                          Plaintiff,
                                                                   PLAINTIFF DPA’S
         v.                                                    COMBINDED MOTION
                                                            FOR EXTENSION OF TIME
 RUSSELL C. MELVIN,                                  AND SUPPORTING MEMORANDUM

                          Defendant.



         COMES NOW PLAINTIFF, the Delta Pilots Association (“DPA”), by and through its

undersigned counsel, and pursuant to Federal Rules of Civil Procedure 6(b), and Rule 1D of the

Individual Rules Of The Honorable Alvin K. Hellerstein, to hereby move this Court, at the United

States Courthouse, 500 Pearl St., New York, New York 10007-1312, for an order extending the

date to conclude discovery in this matter to February 28, 2019.

       In support thereof Plaintiff states:

       Although the parties submitted a Civil Case Management Plan earlier this year (Dkt. 87),

the Court has not to date issued any Scheduling Order. However, in the last status conference in

this matter, held August 3, 2018, the Court issued an oral order that all discovery in this matter

would conclude by the end of the current calendar year and set the next status conference for

January 11, 2019.


                                                                                     Page 1 of 4
         Case 1:14-cv-00225-AKH Document 107 Filed 12/10/18 Page 2 of 4



       Following the last status conference the parties raised several discovery disputes

concerning their written discovery with each other but, over a period lasting from about October

4 to December 4, the parties successfully resolved all discovery disputes by mutual agreement

without need to involve this Court. During that period, and to date in this matter, no depositions

have been taken (nor noticed).1

       However, while each party would take at least one deposition it is evident that to do so by

the end of this year is highly difficult or impossible: On December 4, 2018, by letter and by email,

counsel for Defendant proposed to take a party deposition (of Mr. Caplinger, President of DPA)

on select dates in the month of December; on December 6, counsel for Plaintiff, by letter and by

email (needing a day to confer with Mr. Caplinger, who flies international routes), truthfully advise

counsel that neither Mr. Caplinger or any of his counsels could schedule on any of the proposed

dates without hardship due to client and attorney scheduling conflicts and proposed instead to

schedule the depositions of Mr. Caplinger, followed by Mr. Melvin, sometime in January or

February, on mutually agreed to dates (and offered certain dates counsel could take Mr.

Caplinger’s deposition then); Plaintiff’s letter also offered to draft a joint motion to that effect or,

if there was an objections, requested a conference by phone counsel as soon as possible; however,

as of the date of this motion counsel for Defendant has not responded. Therefore, after attempting

to confer over this motion, counsel for Plaintiff moves at this time because of the impending

deadline.

         Respectfully, an extension of time to complete discovery to February 28, 2019, is needed

for good cause to afford both parties the time to schedule depositions because:



1
 Plaintiff notes that it was not prudent to take depositions until pending discovery disputes were
resolved (to avoid additional disputes) however Defendant did not produce certain discovery his
counsel agreed to produce until December 4 and then included 363 pages of new discovery.

                                                                                          Page 2 of 4
         Case 1:14-cv-00225-AKH Document 107 Filed 12/10/18 Page 3 of 4



       i)      Of the afore-described scheduling conflicts; and

       ii)     Because anticipated depositions will likely involve travel to two different states on

two separate occasions (and could be hampered by holiday and weather conditions in December);

and

       iii)    Because no prejudice to either party will result by a (2) two month extension of the

time to complete discovery in this matter, which was commenced in early 2014, because no

depositions have yet been noticed or even scheduled but easily could be with this extension; and

       iv)     Because Plaintiff has not, prior to this motion, asked this Court for any extension

of the date to complete discovery, or any other extension.



Dated: December 10, 2018            SEHAM, SEHAM, MELTZ & PETERSEN, LLP
       White Plains, NY

                                  By: /s/ Nick Granath
                                     Nicholas Granath, Esq. pro hac vice
                                     ngranath@ssmplaw.com
                                     Lee Seham, Esq.
                                     LSeham@ssmplaw.com
                                     Lucas K. Middlebrook, Esq.
                                     lmiddlebrook@ssmplaw.com
                                     George Diamantopoulos, Esq.
                                     GDiaman@ssmplaw.com
                                     199 Main Street, Seventh Floor
                                     White Plains, New York 10601
                                     Tel: (914) 997-1346
                                     Fax: (914) 997-7125

                                      Attorneys for Plaintiff, the Delta Pilots Association



                                CERTIFICATE OF SERVICE

      I hereby certify that on December 10, 2018, I electronically filed the above, attached
document, and I further hereby certify that the above attached document was filed with the Clerk




                                                                                       Page 3 of 4
        Case 1:14-cv-00225-AKH Document 107 Filed 12/10/18 Page 4 of 4



of this Court using the CM/ECF system, which will automatically send email notification of such
filing to the following attorneys of record:

              Dana Lossia, Esq.
              dlossia@levyratner.com
              LEVY RATNER, P.C.
              80 Eighth Avenue Floor 8
              New York, New York 10011
              Tel. 212 627-8100
              Fax. 212 627-8122

On this day of December 10, 2018


                                              Nicholas Paul Granath, Esq.




                                                                                   Page 4 of 4
